Case 1:19-mj-02348-MBB Document1 Filed 08/16/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

In the Matter of the Search of

92 Haverhill Street, First Floor Front Apartment,
Lawrence, MA and a white 2007 Infiniti G35
sedan, bearing MA registration 3RZ815

: {\7
Case Nos. [4 ~M J) > 22 ho Moe,
(G-MI- 22497 MAL

 

 

GOVERNMENT'S MOTION TO SEAL

The United States of America hereby moves this Court to direct that the search warrant

applications, affidavit search warrants and other documents on file be sealed. In support of this

motion, the government states that the public disclosure of any of these materials at this juncture

could jeopardize the government's ongoing investigation in this case.

The United States further moves, pursuant to General Order 06-05, that the United States

Attorney, through undersigned counsel, be provided copies of all sealed documents which the

United States has filed in this matter.

Date: & (lol F

Date: Magu Ve OIG

Respectfully submitted,

ANDREW LELLING
Unifsd States Attorney

By: —
ann, Jr.
States Attorney

  

 

Districhof Massachusetts f

NA
Oe NW
